Citation Nr: 0423064	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1944 to June 1946 and 
from December 1947 to April 1967.  He died in July 1992.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board issued a decision is this case in March 2001, in 
which it found that no new and material evidence had been 
received to reopen the claim.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2001 Order, the Court vacated the 
Board's decision and remanded the case to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

After receiving additional evidence from the appellant, the 
Board issued a decision in February 2002 in which it 
continued to find no new and material evidence to reopen the 
claim.  The appellant appealed that decision to the Court.  
Pursuant to a motion by VA, in a March 2003 Order, the Court 
vacated the February 2002 decision and remanded the matter to 
the Board.  By a letter dated in June 2003, the Board advised 
the appellant that she had additional time in which to 
supplement evidence or argument before the Board and, in July 
2003, she submitted additional argument.  In October 2003, 
the Board Remanded the case to the RO for further 
adjudication pursuant to the Court's March 2003 Order.  The 
case is again before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's March 2003 Order stated that the Board's February 
2002 decision had failed to adequately discuss the notice 
requirements of the VCAA as set forth in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and as further elucidated 
in Charles v. Principi, 16 Vet. App. 370 (2002).  In 
addition, the Order stated that the Board's decision 
contained no support for the conclusions that the Board's 
September 1998 decision was final and that the appellant's 
claim was precluded because her claim was filed after June 9, 
1998.  See 38 U.S.C.A. § 1103 (A claim for entitlement to 
service connection based on a veteran's disability or death 
from the use of tobacco products while in service is 
prohibited if the claim is filed after June 9, 1998).  The 
Court vacated the Board's decision and remanded the case for 
readjudication.  

In October 2003, the Board Remanded the case to the RO.  The 
Remand specifically directed the RO to comply with the VCAA, 
to include notifying the appellant of any information or lay 
or medical evidence not previously provided that is necessary 
to substantiate her claim and as to what information VA will 
attempt to obtain on her behalf.  The Remand further directed 
the RO to readjudicate the appellant's claim, to include a 
discussion as to whether the 1992 claim became final and 
whether the claim may be reopened only with receipt of new 
and material evidence.  

In February 2004, the Appeals Management Center mailed a 
letter to the appellant that described the evidence that was 
needed, indicating that VA would request records that she 
identified, stating that she could take up to a year to 
submit the necessary evidence.  Communication was received 
from the appellant in February 2004 stating that all 
available medical records pertinent to her claim were already 
of record.  

The RO issued a supplemental statement of the case in May 
2004 that found that no new and material evidence had been 
received to reopen the appellant's claim.  However, the 
supplemental statement of the case did not discuss whether 
the 1992 claim became final and whether the claim may be 
reopened only with receipt of new and material evidence, as 
required by the Board's October 2003 Remand, pursuant to the 
Court's Order.  The Court has held that where, as here, the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, this case must be REMANDED yet again for the 
following action:  

The RO must readjudicate the appellant's 
claim, to include a discussion as to 
whether the 1992 claim became final and 
whether the claim may be reopened only 
with receipt of new and material 
evidence.  If action taken remains 
adverse to the appellant, the RO should 
furnish her with a supplemental statement 
of the case and should give her an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



